DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 7/14/21 and the RCE filed on 8/14/21.
3.    Claims 1, 10 and 11 has been amended. Claims 1 – 17 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/21 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 6267674) and in view of KOBAYASHI (US 20110181703).
7.	Regarding claims 1, 10 and 11, Kondo discloses a non-transitory computer-readable medium storing a game processing program that causes a processor to output virtual space information, wherein the game processing program causes the processor to perform the following steps (abstract; Col 7, 53 - 61): 
detecting an observed position (i.e. an observed position the enemy character 100A) by a player based on sensor data received from a sensor (i.e. a portion of CPU 101 that will detect gaming events, which read on the claimed sensor), the observed position being in a virtual space (i.e. the virtual space shown in FIG. 1) of a game that is displayed on a display device (FIG. 1 ; Col 6, 4 – 7; Col 7, 53 – 61; Col 7, 53 - 61); 
identifying an object (i.e. the enemy character), which the player is observing, from an image of the virtual space that is displayed on the display device, wherein the object is identified based on the detected observed position (FIGS. 2 - 3; Col 5, 59 – Col 6, 7); 
and displaying support information (i.e. the information related to the battle scene  described in Col 6, 4 - 17) related to the identified object on the display device, wherein the displayed support information indicates an in-game operation that is performed in response to the observation of the object by the player (Col 6, 4 - 17).
Kondo fails to explicitly disclose the following limitations:
wherein the player is a real player, and the sensor senses a physical attribute of the real player in real space as the sensor data based on which the observed position is detected.
and the displayed support information relates to the object identified based on the observed position detected based on the sensor data of the physical attribute of the real player in the real space.
KOBAYASHI teaches:
wherein the player (i.e. player p shown in FIG. 1) is a real player, and the sensor (i.e. image sensor 226) senses a physical attribute of the real player in real space (i.e. when the player has approached the input section) as the sensor data based on which the observed position (i.e. the position of virtual character C shown in FIG. 5) is detected (FIGS. 1 and 5 and abstract and paragraphs 57 – 63, 116, 181 and 284).
and the displayed support information (i.e. part OB1) relates to the object (i.e. part A1) identified based on the observed position detected based on the sensor data of the physical attribute of the real player in the real space (FIGS. 1 and 5 and abstract and paragraphs 57 – 63, 116, 181 and 284; paragraph 284 teaches that the instruction object OB1 and the character C are scaled down when the player P has approached the input section 60).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Kondo in view of KOBAYASHI to include the aforementioned method in order to achieve the predictable result of enhanced player experience.
Regarding claim 2, Kondo discloses wherein the displayed support information includes a future status of the object (i.e. information related to a battle scene (that involved the object) in the near future) obtained by the processor (Col 6, 4 – 17; Col 19, 9 - 22).
9.	Regarding claim 3, Kondo discloses wherein the displayed support information is an attribute (i.e. an attribute related to the battle scene) of the object and includes an attribute that is disclosed as a condition for identification (i.e. a condition based on a high probability that the player character 200A will proceed to a battle scene in the near future described in Col 19, 9 - 22) by the processor (Col 6, 4 – 17;Col 7, 53 – 61 and Col 19, 9 - 22).
10.	Regarding claim 4, Kondo discloses the displayed support information includes an image of the virtual space that is seen from the object (i.e. image from the viewpoint of the object described in Col 2, 47 - 52) (Col 6, 4 – 17;FIGS. 2 – 3; Col 2, 47 - 52).
11. 	Regarding claim 5, Kondo discloses wherein the displayed support information includes information showing that the object has transitioned to a selected state due to the player's observing, and the processor causes movement of another object (i.e. movement of the enemy character during the battle scene) generated by an operation of the player (i.e. the operation of player character 200A taking an advantageous position for battling as described in Col 6, 4 - 17) to follow movement of the object in the selected state (Col 6, 4 – 17 and FIGS. 2 - 3).
12.	Regarding claim 6
(i) sets at part of the image (i.e. the image shown in FIG. 2) that is displayed on the display device a region of interest of the player that is identified by a position and an orientation of a specified portion of a body of the player (Col 6, 4 – 17 and Col 7, 53 - 61 and FIG. 2) 
and (ii) identifies at least part of the object (i.e. the enemy character described in Col 6, 4 – 17) that is positioned at the region of interest as the object that is being observed by the player (Col 6, 4 – 17 and Col 7, 53 - 61).
13.	Regarding claim 7, Kondo discloses wherein the processor identifies, as the object that is being observed by the player, an object that follows movement of the region of interest in the virtual space (i.e. the enemy character chasing the player character 200A as described in Col 7, 53 - 61) (Col 6, 4 – 17 and Col 7, 53 - 61).
14.	Regarding claim 8, Kondo discloses wherein the processor determines that the player is not observing the object when display of at least part of the object is continually blocked by an obstacle (i.e. a mountain/obstacle shown in FIG. 3) for a specified period of time (FIG. 1 and 3 and Col 5, 48 -51).
15.	Regarding claim 9, Kondo discloses when the object identified as being observed by the player is a moving body, the processor determines that the player is continually observing the object (i.e. enemy character) during a period of time in which display of at least part of the object is blocked by an obstacle (i.e. a mountain/obstacle shown in FIG. 3) (Col 6, 4 – 17 and FIG. 1 and 3).
16.	Regarding claims 12 - 14, Kondo discloses wherein the observed position is updated in accordance with updated sensor data (updated while the enemy character chasing the player character 200A as described in Col 7, 53 - 61), and the displayed 
17.	Regarding claims 15 - 17, Kondo discloses the support information (i.e. the information related to the battle scene described in Col 6, 4 - 17) is displayed only in response to the observation of the object by the player (i.e. the specific information related to the battle scene is displayed only when the player character encounter/observe the enemy character) (Col 6, 4 - 17).

Response to Arguments
18.	Regarding claims 1 – 17, the applicant argues the Kondo reference fails to teach the newly amended limitations of the claims (Remarks, pages 7 - 9).
	The examiner agrees. However, the new rejection of Kondo and KOBAYASHI teach all the newly amended limitations for claims 1 – 17 (see rejections above for details).

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715